  Case 1-19-46322-ess         Doc 9     Filed 11/11/19     Entered 11/11/19 18:23:52


1301 Avenue of the Americas
21st Floor
New York, New York 10019
Tel: 212 907-9700
www.sgrlaw.com


John G. McCarthy
Direct Tel: 212-907-9703
Direct Fax: 212-907-9803
jmccarthy@sgrlaw.com                          November 11, 2019




VIA EMAIL

Hon. Elizabeth S. Stong
United States Bankruptcy Judge
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, New York 11201-1800

Re:      In re Korean Radio Broadcasting, Inc., 1-19-46322-ess

Dear Judge Stong:

       We represent the alleged debtor, Korean Radio Broadcasting, Inc., in the above-
captioned matter. This letter application seeks a telephonic conference tomorrow afternoon
(Tuesday, November 12) with respect to enlargement of the alleged debtor’s time to file a
response to the involuntary petition filed by Multicultural Radio Broadcasting, Inc. (“MRBI”).

        Rule 9006(b) of the Bankruptcy Rules of Procedure provides, in the relevant portion,
that “when an act is required . . . to be done at or within a specified period by these rules . . . ,
the court for cause shown may at any time in its discretion . . . with or without motion or notice
order the period enlarged if the request is made before the expiration of the period originally
prescribed . . . .” Pursuant to Rule 1011(b), defenses and objections to the petition “shall be
filed and served within 21 days after service of the summons. . . .” Of course, the Rules of
Civility of this Court further provide: “Upon request coupled with the simple representation by
counsel that more time is required, the first request for an extension to respond to pleadings
ordinarily should be granted as a matter of courtesy.”

        MRBI served the petition by mail on October 23, 2019. The alleged debtor’s response is
therefore due on or before November 13, 2019. On Friday, November 8, 2019, Young Kwon,
the alleged debtor’s principal, retained us to represent the alleged debtor in this matter. That
afternoon, my partner Brian Hall and I telephoned Douglas Pick, counsel for MRBI, to request
an enlargement of time to respond to the petition. (Mr. Hall is a partner in our Atlanta office
who practices primarily bankruptcy law while my practice primarily commercial litigation with
some bankruptcy.) Mr. Pick indicated that he had to get approval from California and asked



                                                                                         SGR/21848843.1
 Case 1-19-46322-ess         Doc 9    Filed 11/11/19    Entered 11/11/19 18:23:52


Hon. Elizabeth S. Stong
November 11, 2019
Page 2


that Mr. Hall send him an e-mail request he could forward. MRBI’s lawyer in California
(MRBI is located in New York) said no because our firm had represented the alleged debtor in a
trial in New Jersey state court in February.

        As an initial matter, Mr. Hall had no involvement in the New Jersey action or in any
other way for the alleged debtor prior to last week. While Mr. McCarthy served as trial counsel
to the alleged debtor in February, SGR ceased representing the alleged debtor in May 2019.

        Moreover, we understand that a lot has happened since we ceased representing the
alleged debtor. A petition for an assignment for the benefit of creditors with respect to the
alleged debtor was filed in NY Supreme Court for Queens County by Assignee William A.
Brandt, Jr. of Development Specialists, Inc. under Index Number 716083/2019. We have not
appeared in that proceeding and were not served with any of the documents filed therein.
According to the online docket, MRBI has appeared and filed papers in that action, including
discovery demands of some sort. We understand from Mr. Pick that MRBI is the sole creditor
of the alleged debtor. We need some time to review the documents filed in the ABC petition,
consult with our client concerning the unique issues relating to the involuntary proceeding and
conduct appropriate research with respect to the applicable law for both proceedings.

       We respectfully request a telephonic conference on the afternoon of Tuesday, November
12 concerning the possibility of an enlargement of the alleged debtor’s time to respond to the
involuntary petition.

                                            Respectfully yours,



                                            John G. McCarthy



cc:    Alan J. Pick, Esq.
       Brian P. Hall, Esq.




                                                                                     SGR/21848843.1
